Exhibit 10.27

 

ACCOUNTS RECEIVABLE FINANCING MODIFICATION AGREEMENT

 

This Accounts Receivable Financing Modification Agreement is entered into as of
December 7, 2004, by and between Fischer Imaging Corporation (the “Borrower”)
and Silicon Valley Bank (“Bank”).

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS:  Among other indebtedness
which may be owing by Borrower to Bank, Borrower is indebted to Bank pursuant
to, among other documents, an Accounts Receivable Financing Agreement, dated
June 11, 2003 by and between Borrower and Bank, as may be amended from time to
time (the “Accounts Receivable Financing Agreement”).  Capitialized terms used
without definition herein shall have the meanings assigned to them in the
Accounts Receivable Financing Agreement.

 

Repayment of the indebtedness is secured by the Collateral as described in the
Loan Agreement and in that certain Intellectual Property Security Agreement (the
“IP Agreement”).

 

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Indebtedness” and the Accounts Receivable Financing Agreement and any and
all other documents executed by Borrower in favor of Bank shall be referred to
as the “Existing Documents.”

 

2.             DESCRIPTION OF CHANGE IN TERMS.

 

A.            Modification(s) to Accounts Receivable Financing Agreement:

 

1.             The following terms as defined in Section 1 entitled
“Definitions” are hereby amended to read as follows:

 

“Maturity Date” is March 9, 2005.

 

3.             CONSISTENT CHANGES.    The Existing Documents are each hereby
amended wherever necessary to reflect the changes described above.

 

4.             NO DEFENSES OF BORROWER.   Borrower agrees that, as of this date,
it has no defenses against the obligations to pay any amounts under the
indebtedness.

 

5.             CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Indebtedness, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing
Documents.  Except as expressly modified pursuant to this Accounts Receivable
Financing Modification Agreement, the terms of the Existing Documents remain
unchanged and in full force and effect.  Bank’s agreement to modifications to
the existing Indebtedness pursuant to this Accounts Receivable Financing
Modification Agreement in no way shall obligate Bank to make any future
modifications to the Indebtedness.  Nothing in this Accounts Receivable
Financing Modification Agreement shall constitute a satisfaction of the
Indebtedness.  It is the intention of Bank and Borrower to retain as liable
parties all makers and endorsers of Existing Documents, unless the party is
expressly released by Bank in writing.  No maker, endorser, or guarantor will be
released by virtue of this Accounts Receivable Financing Modification
Agreement.  The terms of this paragraph apply not only to this Accounts
Receivable Financing Modification Agreement, but also to any subsequent Accounts
Receivable Financing modification agreements.

 

6.             COUNTERSIGNATURE   This Accounts Receivable Financing
Modification Agreement shall become effective only when executed by Borrower and
Bank.

 

--------------------------------------------------------------------------------


 

This Accounts Receivable Financing Modification Agreement is executed as of the
date first written above.

 

BORROWER:

BANK:

 

 

Fischer Imaging Corporation

Silicon Valley Bank

 

 

By:

/s/ Mary Beth Wallingford

 

By:

/s/ Kevin L. Grossmen

 

Name:

Mary Beth Wallingford

 

Name:

Kevin L. Grossmen

 

Title:

VP/Controller

 

Title:  

SVP

 

 

--------------------------------------------------------------------------------